         Case 1:20-cv-01425-JGK Document 48 Filed 12/01/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     86 Chambers Street
                                                     New York, New York 10007



                                                     November 30, 2020

BY ECF
                                                                  Application granted.
The Honorable John G. Koeltl                                      SO ORDERED
Daniel Patrick Moynihan United States Courthouse                                         /s/ John G. Koeltl
500 Pearl Street                                                  December 1, 2020           John G. Koeltl
New York, New York 10007-1312                                     New York, NY                  U.S.D.J.

       Re: New Jersey, et al. v. Wheeler, et al., Case No. 20 Civ. 1425 (JGK)

Dear Judge Koeltl:

        This Office represents defendants Andrew Wheeler, in his official capacity as
Administrator of the United State Environmental Protection Agency (“EPA”), and EPA in the
above-referenced matter. We write respectfully on behalf of all parties to provide the Court with
a status update on the parties’ efforts to resolve plaintiffs’ fee application through a settlement.
The current deadline for the parties to submit a joint stipulated order setting forth the amount of
fees to be awarded is December 4, 2020. See ECF No. 46. The parties continue to negotiate and
respectfully request an additional 30-day extension of all deadlines related to the fee application,
set forth in the judgment entered on August 6, 2020 (ECF No. 44), to continue our discussions.

       This is the parties’ second request for an extension of the fee application deadline. The
previous request was granted on October 26, 2020.

       We thank the Court for its consideration of this request.

                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney
                                                     Southern District of New York

                                                 By: /s/ Lucas Issacharoff
                                                    LUCAS ISSACHAROFF
                                                    Assistant United States Attorney
                                                    (212) 637-2737
